DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is currently amended.
Claim 3 is cancelled.
Claims 13-17 are withdrawn.
Claims 1-2, 4-12 and 18 are pending.

Response to Amendment/Arguments
35 U.S.C. § 101
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 103
Applicant contends reference Cincera does not teach transmitting two types of data over one channel, that being voice audio signal data elements and non-audio data element that piggybacks on the voice audio signal data. However, this limitation is taught by new reference Ishii (paras 49, 52, 54, 74, 91, 103, 127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Cincera (US 2014/0101043 A1) in view of Ishii (US 2002/0132612 A1) in view of Akkad (US 2020/0359210 A1).

Claim 1:
Cincera discloses:
receiving, by at least one processor of the first computing device (Fig.1 item 102) … an indication of a forthcoming transaction request from the second computing device (Fig.1 item 108), via a voice channel (paras 19, 23, 47, 52)
transferring, by the at least one processor, an electronic wallet module (Fig.1 item 140) into a tapping state, based on the received indication, to enable tapping onto the voice channel, and extract the transaction request details (paras 18, 46, 51)
receiving, by at least one processor of the first computing device (Fig.1 item 102) … one or more transaction data elements … the transaction data elements pertaining to details of a transaction request from the second computing device (Fig.1 item 108), via the voice channel (paras 22-23, 30, 47, 51)
extracting said transaction request details from the … audio signal data elements by the at least one processor … so as to extract one or more of the transaction request details from the audio signal (paras 23, 47, 52)
transmitting, by the at least one processor, one or more authentication data elements of the electronic wallet module (Fig.1 item 140), comprised in the first computing device, to the second computing device, via the voice channel (paras 24, 47, 53)
Cincera does not disclose:
associated with a natural language processing (NLP) module
associated with an encoded/decoder (CODEC) module
comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data
employing the CODEC module which decodes the voice audio signal data
Ishii discloses:
associated with an encoded/decoder (CODEC) module (Fig.1 item 44; paras 49, 52, 54, 74, 91, 103, 127)
comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data (paras 49, 52, 54, 74, 91, 103, 127)
employing the CODEC module which decodes the voice audio signal data (paras 49, 52, 54, 74, 91, 103, 127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera to include an encoded/decoder (CODEC) module and employing the CODEC module which decodes the voice audio signal data, and voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data, as taught by Ishii, in order to improve system security (Ishii, paras 7-23).
Cincera in view of Ishii does not disclose:
associated with a natural language processing (NLP) module
Akkad discloses:
associated with a natural language processing (NLP) module (Fig.1 item 106)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii to include natural language processing, as taught by Akkad, in order to improve system security (Akkad, para 78).

Claim 2:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
receiving, by the at least one processor, an indication of a forthcoming transaction request (paras 19, 23, 47, 52) via a user interface (UI) (Fig.1 item 109)
transferring, by the at least one processor, the electronic wallet module (Fig.1 item 140) into a tapping state, based on the received indication, so as to tap onto the voice channel, and extract the transaction request details (paras 18, 46, 51)

Claim 4:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
presenting, by the at least one processor, the transaction request details (paras 19, 23, 47, 52) on a UI of the first computing device (Fig.1 item 109)
receiving the first user’s consent to the presented transaction request details via the UI (paras 23, 47, 53)
communicating, by the at least one processor, the electronic wallet module authentication data based on the first user’s consent (paras 24, 47, 53)



Claim 5:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 4. Cincera in view of Akkad does not teach:
biometrically authenticating an identity of the first user by the at least one processor
wherein transmitting the one or more electronic wallet authentication data elements to the second computing device is done based on the first user’s consent, and further based on the first user’s biometric identity authentication
However, Examiner takes Official Notice that biometric authentication is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skill in art before the effective filing date of the claimed invention to modify the data communication method of Cincera in view of Ishii in view of Akkad to include biometric authentication in order to improve transaction security.

Claim 6:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Akkad also teaches:
wherein extracting the transaction request details by the at least one processor comprises analyzing, by the NLP module, audio data that is conveyed via the voice channel, so as to extract the transaction request details from the audio data (paras 78-79, 85-88, 142, 162)

Claim 7:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
wherein the voice channel is configured to convey an audio signal between the first computing device and the at least one second computing device (para 25, 31)
transmitting, over the voice channel, a steganographic audio signal of the one or more data elements of transaction request details from the second computing device to the first computing device (paras 22-23, 30, 47, 51)

Claim 8:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 7. Cincera also discloses:
transmitting, over the voice channel, a steganographic audio signal of the one or more non-audio authentication data elements of the electronic wallet module, from the first computing device to the second computing device (paras 24, 47, 53)

Claim 9:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Cincera in view of Ishii in view of Akkad does not teach:
wherein the voice channel is a voice over internet protocol (VoIP) channel
transmitting, over the VoIP channel in VoIP data packets, steganographic data of the one or more data elements of transaction request details from the second computing device to the first computing device over the voice channel
However, Examiner takes Official Notice that voice over internet protocol (VoIP) communication is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skill in art before the effective filing date of the claimed invention to modify the data communication method of Cincera in view of Ishii in view of Akkad to include voice over internet protocol (VoIP) communication in order to improve transaction security.

Claim 10:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 9. Cincera in view of Ishii in view of Akkad does not teach:
transmitting, over the VoIP channel in VoIP data packets, steganographic data of the one or more authentication data elements of the electronic wallet module, from the first computing device to the second computing device
However, Examiner takes Official Notice that voice over internet protocol (VoIP) communication is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skill in art before the effective filing date of the claimed invention to modify the data communication method of Cincera in view of Ishii in view of Akkad to include voice over internet protocol (VoIP) communication in order to improve transaction security.

Claim 11:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
propagating at least one transaction data element from the second computing device to a third computing device, associated with an issuing entity of the electric wallet (paras 32, 45, 48)
transferring funds from a first account, associated with the first user, to a second account, associated with the second user, via the third computing device, based on the at least one transaction data element (para 45, 48)
wherein the at least one transaction data element is selected from a list consisting of: the transaction request details, the authentication data, and an identification of a paying card associated with the electronic wallet (paras 32, 45, 48)

Claim 18:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
carrying out the requested transaction by the at least one processor, based on the extracted transaction request details and the electronic wallet authentication data (paras 24, 47, 53)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cincera in view of Ishii in view Akkad in view of Shamai (US 2020/0356989 A1).

Claim 12:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Cincera in view of Ishii in view of Akkad does not teach:
wherein the one or more authentication data elements of the electronic wallet module comprises a cryptocurrency cryptographic key
wherein carrying out the requested transaction comprises transferring cryptocurrency funds from a first account, associated with the first user, to a second account, associated with the second user, based on the cryptographic key
Shamai teaches:
wherein the one or more authentication data elements of the electronic wallet module comprises a cryptocurrency cryptographic key (Fig.8 item 810; para 171)
wherein carrying out the requested transaction comprises transferring cryptocurrency funds from a first account, associated with the first user, to a second account, associated with the second user, based on the cryptographic key (Fig.8 item 812; para 171)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii in view of Akkad to include cryptocurrency transaction processing, as taught by Shamai, in order to improve transaction security (Shamai abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bemmel (US 2008/0046366 A1): Teaches authorizing a payment for a point of sale transaction by biometrically authenticating the user of a mobile device, such as a mobile phone. The present invention biometrically authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device.
Lebizay (US 8204044 B2): Teaches voice-over-IP (VoIP) communications. The method includes receiving a request from a first mobile device to invite a second mobile device to participate in a VoIP session.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685